Opinion
Per Curiam,
This case presents another engagement in the war that has been raging for a number of years between members of the Weissman family. This is the fourth time that litigation between the same parties has reached this Court. The present appeal is from the discharge by the court below of a rule to open a judgment entered pursuant to the decision of this Court: See 382 Pa. 189, 114 A. 2d 797. In discharging the rule, the court stated that it was without power to open a judgment entered by it at the direction of an appellate court. However that may be, a review of the record in this case shows that the application to open the judgment is merely vexatious and entirely devoid of merit.
The order of the court below is affirmed at the cost of appellant.